 

Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of June 30,
2006, among the selling stockholders identified on the signature page hereto
(each, a “Selling Stockholder,” and collectively, the “Selling Stockholders”),
Think Partnership Inc., a Nevada corporation (the “Company”), and the investors
identified on the signature pages hereto (each, an “Investor” and collectively,
the “Investors”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to exemptions from registration under the Securities Act (as defined
below), the Selling Stockholders desire to offer and sell to each Investor, and
each Investor, severally and not jointly, desires to purchase from the Selling
Stockholders, securities owned by the Selling Stockholders, as more fully
described in this Agreement.

WHEREAS, in connection with the offer and sale of the Selling Stockholders’
securities contemplated hereunder, the Company has agreed to make certain
representations and warranties to the Investors and to permit the transfer of
certain registration rights presently held by the Selling Stockholders as to
such securities and intended to be transferred to the Investors concurrently
with the sale of such securities.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company, the Selling Stockholders
and the Investors agree as follows:


ARTICLE 1.
DEFINITIONS

1.1.          Definitions.   In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York or State of Illinois are authorized or required by law or other
governmental action to close.

“Closing” means the closing of the purchase and sale of the Selling Stockholder
Shares and Warrants pursuant to Article II.

“Closing Date” means the Business Day on which all of the conditions set forth
in Sections 5.1 and 5.2 hereof are satisfied, or such other date as the parties
may agree.

“Commission” means the Securities and Exchange Commission.


--------------------------------------------------------------------------------




 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.

“Conversion Shares” means shares of Common Stock issuable upon exercise of the
Warrants.

“Effective Date” means the date that the Registration Statement required by
Section 2(a) of the Registration Rights Agreement is first declared effective by
the Commission.

“Escrow Agreement” means the Escrow Agreement, dated as of June 14, 2006, among
the Company, the Selling Stockholders and the Escrow Agent (as defined in the
Escrow Agreement).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Illinois Courts” means the state and federal courts sitting in the City of
Chicago, Illinois.

“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement.

“Investor Party” has the meaning set forth in Section 4.4.

“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind.

“Losses” means any loss, liability, obligation, claim, contingency, damage, cost
or expense, including all judgments, amounts paid in settlements, court costs
and reasonable attorneys’ fees and costs of investigation related thereto.

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the operations (including results thereof),
assets, liabilities, prospects, business or condition (financial or otherwise)
of the Company and the Subsidiaries, taken as a whole, or (iii) an adverse
impairment to the Company’s or a Selling Stockholders’ ability to perform on a
timely basis its obligations under any Transaction Document.

“Outside Date” means July 7, 2006.

2


--------------------------------------------------------------------------------




 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Per Share Purchase Price” equals $1.43.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of this Agreement, among the Company and the Investors, in the
form of Exhibit A hereto.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investors of the Selling Stockholder Shares.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” has the meaning set forth in Section 3.1(g).

“Securities Act” means the Securities Act of 1933, as amended.

“Selling Stockholder Shares” means the shares of Common Stock being offered and
sold by the Selling Stockholder to the Investors hereunder in such number as is
set forth below the Selling Stockholder’s signature to this Agreement.

“Short Sales” include, without limitation, all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act and all types
of direct and indirect stock pledges, forward sale contracts, options, puts,
calls, swaps and similar arrangements (including on a total return basis), and
sales and other transactions through non-US broker dealers or foreign regulated
brokers.

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the Pink Sheets, LLC (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i), (ii) and
(iii) hereof, then Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ National Market, the NASDAQ Capital Market or

3


--------------------------------------------------------------------------------




OTC Bulletin Board on which the Common Stock is listed or quoted for trading on
the date in question.

“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Escrow Agreement and any other documents or agreements executed in
connection with the transactions contemplated hereunder.

“Warrants” means warrants to purchase Common Stock held by the Selling
Stockholders which shall be transferred to the Investors at the Closing and
exercised into shares of Common Stock by the Investors immediately following the
Closing.


ARTICLE 2.
PURCHASE AND SALE


2.1.          PURCHASE OF SELLING STOCKHOLDER SHARES; CLOSING.


(A)           SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT,
AT THE CLOSING THE SELLING STOCKHOLDERS SHALL SELL TO EACH INVESTOR, AND EACH
INVESTOR SHALL, SEVERALLY AND NOT JOINTLY, PURCHASE FROM THE SELLING
STOCKHOLDERS, THE SELLING STOCKHOLDER SHARES AND WARRANTS IN SUCH NUMBER AS
EQUALS THE QUOTIENT (ROUNDED DOWN TO THE NEAREST WHOLE SHARE) OBTAINED BY
DIVIDING (1) SUCH INVESTOR’S INVESTMENT AMOUNT BY (2) THE PER SHARE PURCHASE
PRICE (PROVIDED THAT, IN THE CASE OF THE WARRANTS, THE EXERCISE PRICE OF EACH
SUCH WARRANT SHALL BE CREDITED TOWARD THE PER SHARE PURCHASE PRICE OF SUCH
WARRANT).


(B)           THE CLOSING SHALL TAKE PLACE AT THE OFFICES OF BRYAN CAVE LLP,
1290 AVENUE OF THE AMERICAS, NEW YORK, NY 10104 OR AT SUCH OTHER LOCATION AS THE
PARTIES MAY AGREE.


(C)           THE COMPANY AND THE SELLING STOCKHOLDERS WILL COOPERATE WITH ONE
ANOTHER, AND WILL CAUSE THE SELLING STOCKHOLDER SHARES AND CONVERSION SHARES TO
BE RE-ISSUED TO THE INVESTORS AT CLOSING AS PART OF A SINGLE COMMON STOCK
CERTIFICATE FROM THE COMPANY TO EACH INVESTOR THAT WILL INCLUDE ALL SELLING
STOCKHOLDER SHARES AND CONVERSION SHARES BEING ACQUIRED BY SUCH INVESTOR UNDER
THIS AGREEMENT. EACH SELLING STOCKHOLDER WILL DELIVER ALL DOCUMENTS AND SUCH
OTHER INSTRUMENTS, DIRECTIONS AND WRITINGS AS MAY REASONABLY BE REQUIRED TO
TIMELY EFFECT THE CLOSING AS HEREIN CONTEMPLATED, INCLUDING CAUSING TO BE ISSUED
AND DELIVERED TO THE COMPANY FOR REDELIVERY TO THE INVESTORS AT CLOSING THE
LEGAL OPINION CONTEMPLATED BY SECTION 2.2(B)(3).

2.2.          Closing Deliveries.   (a)  At the Closing, the following will
occur:


(A)           EACH INVESTOR WILL DELIVER TO THE COMPANY THE REGISTRATION RIGHTS
AGREEMENT, DULY EXECUTED BY SUCH INVESTOR.


(B)           THE COMPANY WILL CAUSE TO BE ISSUED AND DELIVERED TO EACH
INVESTOR:

(1)  the Registration Rights Agreement, duly executed by the Company and all
parties thereto;

(2)  THE ESCROW AGREEMENT, DULY EXECUTED BY ALL PARTIES THERETO; AND

4


--------------------------------------------------------------------------------




(3)  the legal opinions of counsel to the Company and the Selling Stockholders,
each in agreed form, addressed to the Investors.


(C)           EACH INVESTOR SHALL DELIVER OR CAUSE TO BE DELIVERED (FOR FURTHER
REDISTRIBUTION TO THE SELLING STOCKHOLDERS TO REFLECT THE PARTICULAR SELLING
STOCKHOLDER SHARES AND WARRANTS BEING HEREBY OFFERED AND SOLD CONSISTENT WITH
SECTION 2.1(A)) TO THE ESCROW AGENT, ITS INVESTMENT AMOUNT, IN UNITED STATES
DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS, BY WIRE TRANSFER TO AN ACCOUNT
DESIGNATED IN WRITING BY THE ESCROW AGENT FOR SUCH PURPOSE.

(d)           Upon joint written instructions from the Company and the placement
agent set forth in Schedule 3.3(f), the Escrow Agent will disburse the
Investment Amount funded into Escrow by the Investors pursuant to
Section 2.2(c) to pay off the amount of the Liens contemplated by
Section 5.2(e).

(e)           The Company will cause to be issued and delivered to each Investor
a certificate, registered in the name of such Investor, representing that number
of shares of Common Stock to be issued and sold at Closing to such Investor,
determined under Section 2.1(a), registered in the name of such Investor.

(f)            Upon joint written instructions from the Company and the
placement agent set forth in Schedule 3.3(f), the Escrow Agent will disburse the
balance of the Investment Amounts funded into Escrow by the Investors pursuant
to Section 2.2(c) not used to fund payments in accordance with Section 2.2(d) as
follows:

(1)  to pay any fees and amounts listed on Schedule 3.3(f) not already paid
above, and

(2) to pay the Selling Stockholders for the Selling Stockholder Shares and
Warrants.


ARTICLE 3.
REPRESENTATIONS AND WARRANTIES

3.1.          Representations and Warranties of the Company.   The Company
hereby makes the following representations and warranties to each Investor:


(A)           AUTHORIZATION; ENFORCEMENT.   THE COMPANY HAS THE REQUISITE
CORPORATE POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY EACH OF THE TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT ITS
OBLIGATIONS THEREUNDER. THE EXECUTION AND DELIVERY OF EACH OF THE TRANSACTION
DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY IT OF THE TRANSACTIONS
CONTEMPLATED THEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON THE
PART OF THE COMPANY AND NO FURTHER ACTION IS REQUIRED BY THE COMPANY IN
CONNECTION THEREWITH. EACH TRANSACTION DOCUMENT HAS BEEN (OR UPON DELIVERY WILL
HAVE BEEN) DULY EXECUTED BY THE COMPANY AND, WHEN DELIVERED IN ACCORDANCE WITH
THE TERMS HEREOF, WILL CONSTITUTE THE VALID AND BINDING OBLIGATION OF THE
COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
SUCH ENFORCEABILITY MAY BE LIMITED BY APPLICABLE

5


--------------------------------------------------------------------------------




bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application.


(B)           NO CONFLICTS.   THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
TRANSACTION DOCUMENTS BY THE COMPANY, THE CONSUMMATION BY THE COMPANY OF THE
TRANSACTIONS CONTEMPLATED THEREBY AND THE SALE OF THE SELLING STOCKHOLDER SHARES
AND WARRANTS HEREUNDER DO NOT AND WILL NOT (I) CONFLICT WITH OR VIOLATE ANY
PROVISION OF THE COMPANY’S OR ANY SUBSIDIARY’S CERTIFICATE OR ARTICLES OF
INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS, OR
(II) CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT THAT WITH NOTICE OR
LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS ANY
RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION (WITH OR WITHOUT
NOTICE, LAPSE OF TIME OR BOTH) OF, ANY AGREEMENT, CREDIT FACILITY, DEBT OR OTHER
INSTRUMENT (EVIDENCING A COMPANY OR SUBSIDIARY DEBT OR OTHERWISE) OR OTHER
UNDERSTANDING TO WHICH THE COMPANY OR ANY SUBSIDIARY IS A PARTY OR BY WHICH ANY
PROPERTY OR ASSET OF THE COMPANY OR ANY SUBSIDIARY IS BOUND OR AFFECTED, OR
(III) RESULT IN A VIOLATION OF ANY LAW, RULE, REGULATION, ORDER, JUDGMENT,
INJUNCTION, DECREE OR OTHER RESTRICTION OF ANY COURT OR GOVERNMENTAL AUTHORITY
TO WHICH THE COMPANY OR A SUBSIDIARY IS SUBJECT (INCLUDING FEDERAL AND STATE
SECURITIES LAWS AND REGULATIONS), OR BY WHICH ANY PROPERTY OR ASSET OF THE
COMPANY OR A SUBSIDIARY IS BOUND OR AFFECTED.


(C)           FILINGS, CONSENTS AND APPROVALS.   THE COMPANY IS NOT REQUIRED TO
OBTAIN ANY CONSENT, WAIVER, AUTHORIZATION OR ORDER OF, GIVE ANY NOTICE TO, OR
MAKE ANY FILING OR REGISTRATION WITH, ANY COURT OR OTHER FEDERAL, STATE, LOCAL
OR OTHER GOVERNMENTAL AUTHORITY OR OTHER PERSON IN CONNECTION WITH THE
EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THE TRANSACTION DOCUMENTS
OR BY REASON OF THE SALE OF THE SELLING STOCKHOLDER SHARES AND WARRANTS
HEREUNDER, OTHER THAN (I) THE FILING WITH THE COMMISSION OF ONE OR MORE
REGISTRATION STATEMENTS IN ACCORDANCE WITH THE REQUIREMENTS OF THE REGISTRATION
RIGHTS AGREEMENT, (II) THE FILINGS REQUIRED IN ACCORDANCE WITH SECTION 4.3 AND
(III) THOSE THAT HAVE BEEN MADE OR OBTAINED PRIOR TO THE DATE OF THIS AGREEMENT.


(D)           ISSUANCE OF THE SHARES.   THE CONVERSION SHARES HAVE BEEN DULY
AUTHORIZED AND, WHEN ISSUED AND PAID FOR IN ACCORDANCE WITH SECTION 2.2(B)(II),
WILL BE DULY AND VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, FREE AND CLEAR OF
ALL LIENS. THE COMPANY HAS RESERVED FROM ITS DULY AUTHORIZED CAPITAL STOCK SUCH
SHARES OF COMMON STOCK. WHEN ISSUED, THE SELLING STOCKHOLDER SHARES AND WARRANTS
WERE DULY AUTHORIZED AND WERE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE. THE
SELLING STOCKHOLDERS ARE THE SOLE RECORD OWNERS OF THE SELLING STOCKHOLDER
SHARES AND WARRANTS TO BE SOLD HEREUNDER. THE SALE OF THE SELLING STOCKHOLDER
SHARES AND WARRANTS HEREUNDER WILL NOT, IMMEDIATELY OR WITH THE PASSAGE OF TIME,
OBLIGATE THE COMPANY TO ISSUE SHARES OF COMMON STOCK OR OTHER SECURITIES TO ANY
PERSON (OTHER THAN THE INVESTORS) AND WILL NOT RESULT IN A RIGHT OF ANY HOLDER
OF COMPANY SECURITIES TO ADJUST THE EXERCISE, CONVERSION, EXCHANGE OR RESET
PRICE UNDER SUCH SECURITIES, OR UNDER ANY OTHER SECURITIES ISSUED BY THE
COMPANY.


(E)           CERTAIN REGISTRATION MATTERS.   ASSUMING THE ACCURACY OF THE
INVESTORS’ REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.2(B)-(D), NO
REGISTRATION UNDER THE SECURITIES ACT IS REQUIRED FOR THE OFFER AND SALE OF THE
SELLING STOCKHOLDER SHARES AND WARRANTS AND THE OFFER OF CONVERSION SHARES BY
THE SELLING STOCKHOLDERS TO THE INVESTORS UNDER THE TRANSACTION

6


--------------------------------------------------------------------------------




Documents. The Company is eligible to register its Common Stock for resale by
the Investors under Form S-3 promulgated under the Securities Act.


(F)            LISTING AND MAINTENANCE REQUIREMENTS.   EXCEPT AS SPECIFIED IN
THE SEC REPORTS, THE COMPANY HAS NOT, IN THE TWO YEARS PRECEDING THE DATE
HEREOF, RECEIVED NOTICE FROM ANY TRADING MARKET TO THE EFFECT THAT THE COMPANY
IS NOT IN COMPLIANCE WITH THE LISTING OR MAINTENANCE REQUIREMENTS THEREOF. THE
COMPANY IS, AND HAS NO REASON TO BELIEVE THAT IT WILL NOT IN THE FORESEEABLE
FUTURE CONTINUE TO BE, IN COMPLIANCE WITH THE LISTING AND MAINTENANCE
REQUIREMENTS FOR CONTINUED LISTING OF THE COMMON STOCK ON THE TRADING MARKET ON
WHICH THE COMMON STOCK IS CURRENTLY LISTED OR QUOTED. THE SALE OF THE SELLING
STOCKHOLDER SHARES AND WARRANTS DOES NOT CONTRAVENE THE RULES AND REGULATIONS OF
THE TRADING MARKET ON WHICH THE COMMON STOCK IS CURRENTLY LISTED OR QUOTED, AND
NO APPROVAL OF THE SHAREHOLDERS OF THE COMPANY THEREUNDER IS REQUIRED FOR ANY
SUCH ACTIONS. THE SELLING STOCKHOLDER SHARES AND THE CONVERSION SHARES ARE
LISTED ON THE TRADING MARKET ON WHICH THE COMMON STOCK IS CURRENTLY LISTED OR
QUOTED.


(G)           SEC REPORTS; FINANCIAL STATEMENTS.   THE COMPANY HAS FILED ALL
REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS REQUIRED TO BE FILED
BY IT UNDER THE SECURITIES ACT AND THE EXCHANGE ACT, INCLUDING PURSUANT TO
SECTION 13(A) OR 15(D) THEREOF, FOR THE TWO YEARS PRECEDING THE DATE HEREOF (OR
SUCH SHORTER PERIOD AS THE COMPANY WAS REQUIRED BY LAW TO FILE SUCH MATERIAL)
(THE FOREGOING MATERIALS, INCLUDING THE EXHIBITS THERETO AND DOCUMENTS
INCORPORATED BY REFERENCE THEREIN, BEING COLLECTIVELY REFERRED TO HEREIN AS THE
“SEC REPORTS”) ON A TIMELY BASIS OR HAS RECEIVED A VALID EXTENSION OF SUCH TIME
OF FILING AND HAS FILED ANY SUCH SEC REPORTS PRIOR TO THE EXPIRATION OF ANY SUCH
EXTENSION. EXCEPT AS SET FORTH ON SCHEDULE 3.1(G), AS OF THEIR RESPECTIVE DATES,
THE SEC REPORTS COMPLIED IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE
SECURITIES ACT AND THE EXCHANGE ACT AND THE RULES AND REGULATIONS OF THE
COMMISSION PROMULGATED THEREUNDER, AND NONE OF THE SEC REPORTS, WHEN FILED,
CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING. THE FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN THE SEC REPORTS
COMPLY IN ALL MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS AND THE
RULES AND REGULATIONS OF THE COMMISSION WITH RESPECT THERETO AS IN EFFECT AT THE
TIME OF FILING. SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH
UNITED STATES GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A CONSISTENT
BASIS DURING THE PERIODS INVOLVED (“GAAP”), EXCEPT AS MAY BE OTHERWISE SPECIFIED
IN SUCH FINANCIAL STATEMENTS OR THE NOTES THERETO AND EXCEPT THAT UNAUDITED
FINANCIAL STATEMENTS MAY NOT CONTAIN ALL FOOTNOTES REQUIRED BY GAAP, AND FAIRLY
PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL POSITION OF THE COMPANY AND ITS
CONSOLIDATED SUBSIDIARIES AS OF AND FOR THE DATES THEREOF AND THE RESULTS OF
OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED, SUBJECT, IN THE CASE OF
UNAUDITED STATEMENTS, TO NORMAL, IMMATERIAL, YEAR-END AUDIT ADJUSTMENTS. NO
EVENT, LIABILITY, DEVELOPMENT OR CIRCUMSTANCE HAS OCCURRED OR EXISTS, OR IS
CONTEMPLATED TO OCCUR, WITH RESPECT TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
THEIR RESPECTIVE BUSINESS, ASSETS, PROPERTIES, PROSPECTS, OPERATIONS (INCLUDING
RESULTS THEREOF), LIABILITIES OR CONDITION (FINANCIAL OR OTHERWISE), THAT WOULD
BE REQUIRED TO BE DISCLOSED BY THE COMPANY UNDER APPLICABLE SECURITIES LAWS ON A
REGISTRATION STATEMENT ON FORM S-1 FILED WITH THE COMMISSION RELATING TO AN
ISSUANCE AND SALE BY THE COMPANY OF ITS COMMON STOCK AND WHICH HAS NOT BEEN
PUBLICLY ANNOUNCED, OTHER THAN THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT.

7


--------------------------------------------------------------------------------





(H)           DISCLOSURE.   THE COMPANY CONFIRMS THAT, TO THE COMPANY’S
KNOWLEDGE (AND WITHOUT ANY OBLIGATION TO INQUIRE OF ANY PERSON WHO IS NOT AN
OFFICER, DIRECTOR OR EMPLOYEE OF THE COMPANY), NEITHER IT NOR ANY OTHER PERSON
ACTING ON ITS BEHALF HAS PROVIDED ANY OF THE INVESTORS, OTHER THAN AN INVESTOR
THAT IS AN OFFICER OR DIRECTOR OF THE COMPANY, OR THEIR RESPECTIVE AGENTS OR
COUNSEL WITH ANY INFORMATION THAT CONSTITUTES OR COULD REASONABLY BE EXPECTED TO
CONSTITUTE MATERIAL, NONPUBLIC INFORMATION. THE COMPANY UNDERSTANDS AND CONFIRMS
THAT EACH OF THE INVESTORS WILL RELY ON THE FOREGOING REPRESENTATIONS IN
EFFECTING TRANSACTIONS IN SECURITIES OF THE COMPANY. ALL DISCLOSURE PROVIDED TO
THE INVESTORS REGARDING THE COMPANY, ITS BUSINESS AND THE TRANSACTIONS
CONTEMPLATED HEREBY, INCLUDING THE SCHEDULES TO THIS AGREEMENT, FURNISHED BY OR
ON BEHALF OF THE COMPANY ARE TRUE AND CORRECT AND DO NOT CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY IN
ORDER TO MAKE THE STATEMENTS MADE THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING. EACH PRESS RELEASE ISSUED BY THE
COMPANY DURING THE TWELVE (12) MONTHS PRECEDING THE DATE OF THIS AGREEMENT DID
NOT AT THE TIME OF RELEASE CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY ARE MADE, NOT MISLEADING. NO EVENT OR CIRCUMSTANCE HAS OCCURRED OR
INFORMATION EXISTS WITH RESPECT TO THE COMPANY OR ANY SUBSIDIARY OR EITHER OF
ITS OR THEIR RESPECTIVE BUSINESS, PROPERTIES, PROSPECTS, OPERATIONS OR FINANCIAL
CONDITIONS, WHICH, UNDER APPLICABLE LAW, RULE OR REGULATION, REQUIRES PUBLIC
DISCLOSURE OR ANNOUNCEMENT BY THE COMPANY BUT WHICH HAS NOT BEEN SO PUBLICLY
ANNOUNCED OR DISCLOSED (ASSUMING FOR THIS PURPOSE THAT THE COMPANY’S REPORTS
FILED UNDER THE EXCHANGE ACT ARE BEING INCORPORATED INTO AN EFFECTIVE
REGISTRATION STATEMENT FILED BY THE COMPANY UNDER THE SECURITIES ACT).


(I)            EQUITY CAPITALIZATION.   AS OF THE DATE HEREOF AND AS OF THE
CLOSING, THE AUTHORIZED CAPITAL STOCK OF THE COMPANY CONSISTS SOLELY OF
(I) 200,000,000 SHARES OF COMMON STOCK, OF WHICH 52,412,695 INCLUDING 2,500,000
SHARES HELD IN TREASURY ARE ISSUED AND 49,912,695 ARE OUTSTANDING AND 31,798,349
ARE RESERVED FOR ISSUANCE PURSUANT TO SECURITIES EXERCISABLE OR EXCHANGEABLE
FOR, OR CONVERTIBLE INTO, SHARES OF COMMON STOCK AND (II) 5,000,000 SHARES OF
PREFERRED STOCK, OF WHICH 26,500 ARE ISSUED AND OUTSTANDING.


(J)            LIMITATION ON INVESTORS REPRESENTATIONS.   THE COMPANY
ACKNOWLEDGES AND AGREES THAT NO INVESTOR HAS MADE OR MAKES ANY REPRESENTATIONS
OR WARRANTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY OTHER THAN
THOSE SPECIFICALLY SET FORTH IN SECTION 3.2.

3.2           Representations and Warranties of the Investors.   Each Investor
hereby, for itself and for no other Investor, represents and warrants to the
Company and the Selling Stockholders as follows:


(A)           ORGANIZATION; AUTHORITY.   SUCH INVESTOR IS AN ENTITY DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION WITH THE REQUISITE CORPORATE OR PARTNERSHIP
POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT ITS
OBLIGATIONS THEREUNDER. THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH INVESTOR
OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE OR, IF SUCH INVESTOR IS NOT A CORPORATION,
SUCH PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER APPLICABLE LIKE ACTION, ON
THE PART OF SUCH INVESTOR. EACH OF THIS AGREEMENT

8


--------------------------------------------------------------------------------




and the Registration Rights Agreement has been duly executed by such Investor,
and when delivered by such Investor in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Investor,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.


(B)           INVESTMENT INTENT.   SUCH INVESTOR IS ACQUIRING THE SELLING
STOCKHOLDER SHARES, WARRANTS AND CONVERSION SHARES AS PRINCIPAL FOR ITS OWN
ACCOUNT FOR INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW TO OR FOR DISTRIBUTING
OR RESELLING SUCH SELLING STOCKHOLDER SHARES, WARRANTS AND CONVERSION SHARES OR
ANY PART THEREOF, WITHOUT PREJUDICE, HOWEVER, TO SUCH INVESTOR’S RIGHT AT ALL
TIMES TO SELL OR OTHERWISE DISPOSE OF ALL OR ANY PART OF SUCH SECURITIES IN
COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS. SUBJECT TO THE
IMMEDIATELY PRECEDING SENTENCE, NOTHING CONTAINED HEREIN SHALL BE DEEMED A
REPRESENTATION OR WARRANTY BY SUCH INVESTOR TO HOLD THE SELLING STOCKHOLDER
SHARES, WARRANTS AND CONVERSION SHARES FOR ANY PERIOD OF TIME. SUCH INVESTOR IS
ACQUIRING THE SELLING STOCKHOLDER SHARES, WARRANTS AND CONVERSION SHARES
HEREUNDER IN THE ORDINARY COURSE OF ITS BUSINESS. SUCH INVESTOR DOES NOT HAVE
ANY AGREEMENT OR UNDERSTANDING, DIRECTLY OR INDIRECTLY, WITH ANY PERSON TO
DISTRIBUTE ANY OF THE SELLING STOCKHOLDER SHARES.


(C)           INVESTOR STATUS.   AT THE TIME SUCH INVESTOR WAS OFFERED THE
SELLING STOCKHOLDER SHARES AND WARRANTS, IT WAS, AND AT THE DATE HEREOF IT IS,
AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(A) UNDER THE SECURITIES ACT.
SUCH INVESTOR IS NOT A REGISTERED BROKER-DEALER UNDER SECTION 15 OF THE EXCHANGE
ACT.


(D)           GENERAL SOLICITATION.   SUCH INVESTOR IS NOT PURCHASING THE
SELLING STOCKHOLDER SHARES AND WARRANTS AS A RESULT OF ANY ADVERTISEMENT,
ARTICLE, NOTICE OR OTHER COMMUNICATION REGARDING THE SELLING STOCKHOLDER SHARES
AND WARRANTS PUBLISHED IN ANY NEWSPAPER, MAGAZINE OR SIMILAR MEDIA OR BROADCAST
OVER TELEVISION OR RADIO OR PRESENTED AT ANY SEMINAR OR ANY OTHER GENERAL
SOLICITATION OR GENERAL ADVERTISEMENT.


(E)           CERTAIN TRADING ACTIVITIES.   SUCH INVESTOR HAS NOT DIRECTLY OR
INDIRECTLY, NOR HAS ANY PERSON ACTING ON BEHALF OF OR PURSUANT TO ANY
UNDERSTANDING WITH SUCH INVESTOR, ENGAGED IN ANY TRANSACTIONS IN THE SECURITIES
OF THE COMPANY (INCLUDING, WITHOUT LIMITATIONS, ANY SHORT SALES INVOLVING THE
COMPANY’S SECURITIES) SINCE THE TIME THAT SUCH INVESTOR WAS FIRST CONTACTED BY
THE COMPANY OR ROTH CAPITAL PARTNERS, LLC REGARDING THE ACQUISITION OF SELLING
STOCKHOLDER SHARES AND WARRANTS CONTEMPLATED BY THIS AGREEMENT. SUCH INVESTOR
COVENANTS THAT NEITHER IT NOR ANY PERSON ACTING ON ITS BEHALF OR PURSUANT TO ANY
UNDERSTANDING WITH IT WILL ENGAGE IN ANY TRANSACTIONS IN THE SECURITIES OF THE
COMPANY (INCLUDING SHORT SALES) PRIOR TO THE TIME THAT THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT ARE PUBLICLY DISCLOSED.


(F)            INDEPENDENT INVESTMENT DECISION.   SUCH INVESTOR HAS
INDEPENDENTLY EVALUATED THE MERITS OF ITS DECISION TO PURCHASE THE SELLING
STOCKHOLDER SHARES AND WARRANTS PURSUANT TO THE TRANSACTION DOCUMENTS, AND SUCH
INVESTOR CONFIRMS THAT IT HAS NOT RELIED ON THE ADVICE OF ANY OTHER INVESTOR’S
BUSINESS AND/OR LEGAL COUNSEL IN MAKING SUCH DECISION. SUCH INVESTOR HAS NOT
RELIED ON THE BUSINESS OR LEGAL ADVICE OF ROTH CAPITAL PARTNERS, LLC OR ANY OF
ITS

9


--------------------------------------------------------------------------------




agents, counsel or Affiliates in making its investment decision hereunder, and
confirms that none of such Persons has made any representations or warranties to
such Investor in connection with the transactions contemplated by the
Transaction Documents.


3.3.          REPRESENTATIONS AND WARRANTIES OF THE SELLING STOCKHOLDERS.   EACH
SELLING STOCKHOLDER FOR ITSELF AND NO OTHER SELLING STOCKHOLDER HEREBY MAKES THE
FOLLOWING REPRESENTATIONS AND WARRANTIES TO EACH INVESTOR:


(A)           ENFORCEMENT.   THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED
BY SUCH SELLING STOCKHOLDER AND CONSTITUTES THE VALID AND BINDING OBLIGATION OF
SUCH SELLING STOCKHOLDER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS
EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM, LIQUIDATION OR SIMILAR LAWS RELATING TO,
OR AFFECTING GENERALLY THE ENFORCEMENT OF, CREDITORS’ RIGHTS AND REMEDIES OR BY
OTHER EQUITABLE PRINCIPLES OF GENERAL APPLICATION.


(B)           NO CONSENTS.   NO CONSENT, APPROVAL, AUTHORIZATION OR ORDER OF, OR
ANY FILING OR DECLARATION WITH, ANY COURT OR GOVERNMENTAL AGENCY OR BODY,
TRUSTEE OR OTHER PERSON IS REQUIRED IN CONNECTION WITH THE CONSUMMATION BY SUCH
SELLING STOCKHOLDER OF THE TRANSACTIONS ON ITS PART CONTEMPLATED BY THE
TRANSACTION DOCUMENTS, EXCEPT (I) FILINGS AS MAY BE REQUIRED UNDER SECTIONS
13(D) AND 16(A) OF THE EXCHANGE ACT, AND (II) THOSE THAT HAVE BEEN MADE OR
OBTAINED PRIOR TO THE DATE OF THIS AGREEMENT.


(C)           NO CONFLICTS.   THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH
SELLING STOCKHOLDER OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY DO NOT AND WILL NOT RESULT
IN A BREACH OR VIOLATION OF, OR CONSTITUTE A DEFAULT UNDER (WITH OR WITHOUT
NOTICE OR LAPSE OF TIME), ANY STOCKHOLDERS AGREEMENT, VOTING TRUST AGREEMENT,
TRUST OR OTHER FIDUCIARY AGREEMENT, PLEDGE AGREEMENT, REGISTRATION RIGHTS
AGREEMENT OR OTHER AGREEMENT OR INSTRUMENT TO WHICH SUCH SELLING STOCKHOLDER OR
ANY OF ITS PROPERTIES ARE BOUND OR AFFECTED, AND WILL NOT VIOLATE OR CONFLICT
WITH ANY JUDGMENT, DECREE OR ORDER OF ANY COURT OR OTHER GOVERNMENTAL AGENCY OR
ANY LAW, RULE OR REGULATION APPLICABLE TO SUCH SELLING STOCKHOLDER.


(D)           CERTAIN REGISTRATION MATTERS.   ASSUMING THE ACCURACY OF THE
INVESTORS’ REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.2(B)-(D), NO
REGISTRATION UNDER THE SECURITIES ACT IS REQUIRED FOR THE OFFER AND SALE OF THE
SELLING STOCKHOLDER SHARES AND WARRANTS BY THE SELLING STOCKHOLDERS TO THE
INVESTORS UNDER THE TRANSACTION DOCUMENTS.


(E)           GOOD AND MARKETABLE TITLE.   EXCEPT AS SET FORTH ON SCHEDULE
3.3(E), SUCH SELLING STOCKHOLDER IS THE SOLE LAWFUL RECORD AND SOLE BENEFICIAL
OWNER OF ALL OF THE SELLING STOCKHOLDER SHARES AND WARRANTS TO BE SOLD BY IT
HEREUNDER. SUCH SELLING STOCKHOLDER HAS GOOD AND MARKETABLE TITLE TO THE SELLING
STOCKHOLDER SHARES AND WARRANTS TO BE SOLD BY IT HEREUNDER, FREE AND CLEAR OF
ANY LIENS, EXCEPT FOR RESTRICTIONS ON SUBSEQUENT TRANSFER IMPOSED BY THE
SECURITIES LAWS. UPON CONSUMMATION OF THE CLOSING, THE INVESTORS WILL HAVE GOOD
AND MARKETABLE TITLE TO THE SELLING STOCKHOLDER SHARES AND WARRANTS PURCHASED BY
THEM, FREE AND CLEAR OF ALL LIENS OTHER THAN ANY LIENS CREATED BY OR THROUGH
SUCH INVESTOR.

10


--------------------------------------------------------------------------------





(F)            CERTAIN FEES.   EXCEPT AS DESCRIBED IN SCHEDULE 3.3(F), NO
BROKERAGE OR FINDER’S FEES OR COMMISSIONS ARE OR WILL BE PAYABLE BY THE SELLING
STOCKHOLDERS TO ANY BROKER, FINANCIAL ADVISOR OR CONSULTANT, FINDER, PLACEMENT
AGENT, INVESTMENT BANKER, BANK OR OTHER PERSON WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. THE INVESTORS SHALL HAVE NO OBLIGATION WITH
RESPECT TO ANY FEES OR WITH RESPECT TO ANY CLAIMS (OTHER THAN SUCH FEES OR
COMMISSIONS OWED BY AN INVESTOR PURSUANT TO WRITTEN AGREEMENTS EXECUTED BY SUCH
INVESTOR WHICH FEES OR COMMISSIONS SHALL BE THE SOLE RESPONSIBILITY OF SUCH
INVESTOR) MADE BY OR ON BEHALF OF OTHER PERSONS FOR FEES OF A TYPE CONTEMPLATED
IN THIS SECTION THAT MAY BE DUE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.


(G)           NO OTHER SELLING STOCKHOLDER SHARES.   EXCEPT AS SET FORTH ON
SCHEDULE 3.3(G), SUCH SELLING STOCKHOLDER DOES NOT BENEFICIALLY OWN ANY
SECURITIES OF THE COMPANY, INCLUDING, WITHOUT LIMITATION, ANY COMMON STOCK
EQUIVALENTS, OTHER THAN THE SELLING STOCKHOLDER SHARES BEING OFFERED AND SOLD BY
IT HEREUNDER.


(H)           NO ADDITIONAL AGREEMENTS.   SUCH SELLING STOCKHOLDER DOES NOT HAVE
ANY AGREEMENT OR UNDERSTANDING WITH ANY INVESTOR OR WITH THE COMPANY WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS OTHER THAN
AS SPECIFIED IN THE TRANSACTION DOCUMENTS.


(I)            NON-PUBLIC INFORMATION.   SUCH SELLING STOCKHOLDER DOES NOT
POSSESS ANY MATERIAL, NON-PUBLIC INFORMATION CONCERNING THE COMPANY.


(J)            CERTAIN DELIVERIES.   SUCH SELLING STOCKHOLDER HAS (I) DELIVERED
TO THE COMPANY ALL OF THE SELLING STOCKHOLDER SHARES AND WARRANTS SUBJECT TO
THIS AGREEMENT OF WHICH IT WILL BE SELLING HEREUNDER, TOGETHER WITH SUCH OTHER
DOCUMENTS AS MAY BE REQUIRED TO EFFECT THE TRANSFER AND REISSUANCE OF SUCH
SECURITIES TO THE INVESTORS AT THE CLOSING, INCLUDING STOCK POWERS EXECUTED IN
BLANK, EXERCISE NOTICES AND DIRECTIONS FOR THE COMPANY TO EFFECT THE TRANSFER OF
SUCH SECURITIES ON ITS BOOKS AS OF THE CLOSING AND (II) INSTRUCTED THE COMPANY
TO HOLD THE SELLING STOCKHOLDER SHARES AND REISSUE THE SAME AT CLOSING TO THE
INVESTORS IN ACCORDANCE WITH SECTION 2.2.


(K)           LIMITATION ON INVESTORS REPRESENTATIONS.   SUCH SELLING
STOCKHOLDER ACKNOWLEDGES AND AGREES THAT NO INVESTOR HAS MADE OR MAKES ANY
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY OTHER THAN THOSE SPECIFICALLY SET FORTH IN SECTION 3.2.


ARTICLE 4.
OTHER AGREEMENTS OF THE PARTIES

4.1   (a)   Selling Stockholder Shares and Conversion Shares may only be
disposed of in compliance with state and federal securities laws. In connection
with any transfer of Selling Stockholder Shares other than pursuant to an
effective registration statement or Rule 144, to the Company, to an Affiliate of
an Investor or in connection with a pledge as contemplated in Section 4.1(b),
the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor, the form and substance of which
opinion shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require

11


--------------------------------------------------------------------------------




registration of such transferred Selling Stockholder Shares and Conversion
Shares under the Securities Act.


(B)           CERTIFICATES EVIDENCING THE SELLING STOCKHOLDER SHARES AND
CONVERSION SHARES WILL CONTAIN THE FOLLOWING LEGEND, UNTIL SUCH TIME AS THEY ARE
NOT REQUIRED UNDER SECTION 4.1(C):

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO (1) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, (2) RULE
144 PROMULGATED UNDER THE SECURITIES ACT OR (3) PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT SECURED BY SUCH SECURITIES.

The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Selling
Stockholder Shares and Conversion Shares pursuant to a bona fide margin
agreement in connection with a bona fide margin account and, if required under
the terms of such agreement or account, such Investor may transfer pledged or
secured Selling Stockholder Shares and Conversion Shares to the pledgees or
secured parties. Such a pledge or transfer would not be subject to approval or
consent of the Company and no legal opinion of legal counsel to the pledgee,
secured party or pledgor shall be required in connection with the pledge, but
such legal opinion may be required in connection with a subsequent transfer
following default by the Investor transferee of the pledge. No notice shall be
required of such pledge. At the appropriate Investor’s expense, the Company will
execute and deliver such reasonable documentation as a pledgee or secured party
of Selling Stockholder Shares and Conversion Shares may reasonably request in
connection with a pledge or transfer of the Selling Stockholder Shares and
Conversion Shares including the preparation and filing of any required
prospectus supplement under Rule 424(b)(3) of the Securities Act or other
applicable provision of the Securities Act to appropriately amend the list of
selling stockholders thereunder.


(C)           CERTIFICATES EVIDENCING SELLING STOCKHOLDER SHARES AND CONVERSION
SHARES SHALL NOT CONTAIN ANY LEGEND (INCLUDING THE LEGEND SET FORTH IN
SECTION 4.1(B)): (I) WHILE A

12


--------------------------------------------------------------------------------




registration statement (including a Registration Statement) covering the resale
of such security is effective under the Securities Act, or (ii) following a sale
or transfer of such Selling Stockholder Shares and Conversion Shares pursuant to
Rule 144 (assuming the transferee is not an Affiliate of the Company), or
(iii) while such Selling Stockholder Shares and Conversion Shares are eligible
for sale under Rule 144(k), or (iv) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the Commission) and
such lack of requirement is confirmed by a legal opinion satisfactory to the
Company. If, upon written request, the Company shall fail for any reason or for
no reason to issue to the holder of Selling Stockholder Shares or Conversion
Shares, within three (3) Trading Days after the occurrence of any of (i) through
(iv) of the immediately preceding sentence, a certificate representing such
Selling Stockholder Shares and Conversion Shares that is free from all
restrictive or other legends, and if on or after such third Trading Day such
holder, or any third party on behalf of such holder, purchases (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Investor of such Selling Stockholder Shares and
Conversion Shares (a “Buy-In”), then the Company shall, within three
(3) Business Days after the holder’s request and in the holder’s discretion,
either (1) pay in cash to the holder (for costs incurred either directly by such
holder or on behalf of a third party) an amount equal to the holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), or (2) promptly honor its
obligation to deliver to the holder such unlegended shares of Common Stock as
provided above and pay cash to the holder in an amount equal to the excess (if
any) of the Buy-In Price over the product of (A) such number of shares of Common
Stock and (B) the closing bid price of the Common Stock on the date of exercise.

4.2.          Furnishing of Information.   As long as any Investor owns any
Selling Stockholder Shares and Conversion Shares, the Company covenants to
timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to the Exchange Act. As long as any Investor owns any
Selling Stockholder Shares or Conversion Shares, if the Company is not required
to file reports pursuant to such laws, it will prepare and furnish to the
Investors and make publicly available in accordance with Rule 144(c) such
information as is required for the Investors to sell the Selling Stockholder
Shares and Conversion Shares under Rule 144. The Company further covenants that
it will take such further action as any holder of any Selling Stockholder Shares
or Conversion Shares may reasonably request, all to the extent required from
time to time to enable such Person to sell the Selling Stockholder Shares and
Conversion Shares without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144.

4.3.          Securities Laws Disclosure; Publicity.   By 9:00 a.m. (New York
time) on the Trading Day following the execution of this Agreement, and by
9:00 a.m. (New York time) on the Trading Day following the Closing Date, the
Company shall issue press releases disclosing the transactions contemplated
hereby (including the material terms hereof) and the Closing. On the Trading Day
following the execution of this Agreement the Company will file a Current Report
on Form 8-K disclosing the material terms of the Transaction Documents (and
attach as exhibits thereto the Transaction Documents), and on the Trading Day
following the Closing Date the Company will file an additional Current Report on
Form 8-K to disclose the Closing. In addition, the Company will make such other
filings and notices in the manner and time required by the Commission and the
Trading Market on which the Common Stock is listed.

13


--------------------------------------------------------------------------------




Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Investor, or include the name of any Investor in any filing with the
Commission (other than the Registration Statement and any exhibits to filings
made in respect of this transaction in accordance with periodic filing
requirements under the Exchange Act) or any regulatory agency or Trading Market,
without the prior written consent of such Investor, except to the extent such
disclosure is required by law or Trading Market regulations. From and after the
filing of such 8-K, no Investor, other than an Investor which is an officer or
director of the Company, shall be in possession of any material, non-public
information regarding the Company that is not disclosed in such 8-K.


4.4.          INDEMNIFICATION OF INVESTORS.   IN ADDITION TO THE INDEMNITY
PROVIDED IN THE REGISTRATION RIGHTS AGREEMENT, THE COMPANY AND EACH SELLING
STOCKHOLDER HEREBY AGREE TO THE FOLLOWING INDEMNIFICATION OF THE INVESTORS:


(A)           THE COMPANY WILL INDEMNIFY AND HOLD THE INVESTORS AND THEIR
RESPECTIVE DIRECTORS, OFFICERS, SHAREHOLDERS, PARTNERS, EMPLOYEES AND AGENTS
(EACH, AN “INVESTOR PARTY”) HARMLESS FROM ANY AND ALL LOSSES THAT ANY SUCH
INVESTOR PARTY MAY SUFFER OR INCUR AS A RESULT OF OR RELATING TO ANY
MISREPRESENTATION, BREACH OR INACCURACY OF ANY REPRESENTATION, WARRANTY,
COVENANT OR AGREEMENT MADE BY THE COMPANY IN ANY TRANSACTION DOCUMENT. IN
ADDITION TO THE INDEMNITY CONTAINED HEREIN, THE COMPANY WILL REIMBURSE EACH
INVESTOR PARTY FOR ITS REASONABLE LEGAL AND OTHER EXPENSES (INCLUDING THE COST
OF ANY INVESTIGATION, PREPARATION AND TRAVEL IN CONNECTION THEREWITH) INCURRED
IN CONNECTION THEREWITH, AS SUCH EXPENSES ARE INCURRED.


(B)           EACH SELLING STOCKHOLDER WILL SEVERALLY AND JOINTLY INDEMNIFY AND
HOLD EACH OF THE COMPANY AND EACH INVESTOR PARTY HARMLESS FROM ANY AND ALL
LOSSES THAT THE COMPANY OR ANY SUCH INVESTOR PARTY MAY SUFFER OR INCUR AS A
RESULT OF OR RELATING TO ANY MISREPRESENTATION, BREACH OR INACCURACY OF ANY
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT MADE BY SUCH SELLING STOCKHOLDER
IN ANY TRANSACTION DOCUMENT. IN ADDITION, SUCH SELLING STOCKHOLDER WILL
SEVERALLY AND JOINTLY REIMBURSE EACH OF THE COMPANY AND EACH INVESTOR PARTY FOR
ITS REASONABLE LEGAL AND OTHER EXPENSES (INCLUDING THE COST OF ANY
INVESTIGATION, PREPARATION AND TRAVEL IN CONNECTION THEREWITH) INCURRED IN
CONNECTION THEREWITH, AS SUCH EXPENSES ARE INCURRED.


(C)           EXCEPT AS OTHERWISE SET FORTH HEREIN, THE MECHANICS AND PROCEDURES
WITH RESPECT TO THE RIGHTS AND OBLIGATIONS UNDER THIS SECTION 4.7 SHALL BE THE
SAME AS THOSE SET FORTH IN SECTION 5 OF THE REGISTRATION RIGHTS AGREEMENT.

4.5   Non-Public Information.   Each of the Company and the Selling Stockholders
covenant and agree that neither they nor any other Person acting on their behalf
will provide any Investor, other than an Investor which is an officer or
director of the Company, or its agents or counsel with any information that the
Company believes constitutes material non-public information, unless prior
thereto such Investor shall have executed a written agreement regarding the
confidentiality and use of such information. Each of the Company and the Selling
Stockholders understand and confirm that each Investor shall be relying on the
foregoing representations in effecting transactions in securities of the
Company. In the event of a breach by the Company or any Selling Stockholder of
the covenant contained in the first sentence of this Section 4.5, in addition to
any other remedy provided herein or in the other Transaction

14


--------------------------------------------------------------------------------




 

Documents, each Investor shall have the right to make a public disclosure, in
the form of a press release, public advertisement or otherwise, of such
material, non-public information without the prior approval by the Company, any
Selling Stockholder, or any of its or their respective officers, directors,
employees or agents. No Investor shall have any liability to the Company, any
Selling Stockholder, or any of its or their respective officers, directors,
employees, shareholders or agents for any such disclosure.

4.6           Listing of Selling Stockholder Shares.   The Company agrees,
(i) if the Company applies to have the Common Stock traded on any other Trading
Market, it will include in such application the Selling Stockholder Shares and
Conversion Shares, and will take such other action as is necessary or desirable
to cause such Selling Stockholder Shares and Conversion Shares to be listed on
such other Trading Market as promptly as possible, and (ii) it will take all
action reasonably necessary to continue the listing and trading of its Common
Stock on a Trading Market and will comply in all material respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Trading Market.


ARTICLE 5.
CONDITIONS PRECEDENT TO CLOSING

5.1           Conditions Precedent to the Obligations of the Investors to
Purchase Selling Stockholder Shares and Warrants.   The obligation of each
Investor to acquire Selling Stockholder Shares and Warrants at the Closing is
subject to the satisfaction or waiver by such Investor, at or before the
Closing, of each of the following conditions:


(A)           REPRESENTATIONS AND WARRANTIES.   EACH OF THE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY AND THE SELLING STOCKHOLDERS CONTAINED HEREIN SHALL BE
TRUE AND CORRECT IN ALL RESPECTS AS OF THE DATE WHEN MADE AND IN ALL MATERIAL
RESPECTS AS OF THE CLOSING AS THOUGH MADE ON AND AS OF SUCH DATE;


(B)           PERFORMANCE.   EACH OF THE COMPANY AND THE SELLING STOCKHOLDERS
SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN ALL RESPECTS WITH ALL COVENANTS,
AGREEMENTS AND CONDITIONS REQUIRED BY THE TRANSACTION DOCUMENTS TO BE PERFORMED,
SATISFIED OR COMPLIED WITH BY THEM AT OR PRIOR TO THE CLOSING;


(C)           NO INJUNCTION.   NO STATUTE, RULE, REGULATION, EXECUTIVE ORDER,
DECREE, RULING OR INJUNCTION SHALL HAVE BEEN ENACTED, ENTERED, PROMULGATED OR
ENDORSED BY ANY COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION THAT
PROHIBITS THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS;


(D)           ADVERSE CHANGES.   SINCE THE DATE OF EXECUTION OF THIS AGREEMENT,
NO EVENT OR SERIES OF EVENTS SHALL HAVE OCCURRED THAT REASONABLY COULD HAVE OR
RESULT IN A MATERIAL ADVERSE EFFECT;


(E)           NO SUSPENSIONS OF TRADING IN COMMON STOCK; LISTING.   TRADING IN
THE COMMON STOCK SHALL NOT HAVE BEEN SUSPENDED BY THE COMMISSION OR ANY TRADING
MARKET (EXCEPT FOR ANY SUSPENSIONS OF TRADING OF NOT MORE THAN ONE TRADING DAY
SOLELY TO PERMIT DISSEMINATION OF MATERIAL INFORMATION REGARDING THE COMPANY) AT
ANY TIME SINCE THE DATE OF

15


--------------------------------------------------------------------------------





 

execution of this Agreement, and the Common Stock shall have been at all times
since such date listed for trading on a Trading Market;

(f)            Termination.   This Agreement shall not have been terminated as
to such Investor in accordance with Section 6.5; and

(g)           Liens.   Any lienholder on the Selling Stockholder Shares and
Warrants shall have furnished the applicable Selling Stockholder to hold in
escrow pending the Closing with executed releases of all Liens held by such
lienholder regarding the Selling Stockholder Shares and Warrants subject
thereto, copies of which shall have been provided to the Investors, together
with all other documentation reasonably requested by the Investors to cause the
release of such Liens at Closing.

5.2.          Conditions Precedent to the Obligations of the Company and the
Selling Stockholders to Sell Selling Stockholder Shares and Warrants.   The
obligation of the Company and each Selling Stockholder to sell Selling
Stockholder Shares and Warrants at the Closing is subject to the satisfaction or
waiver by the Company or the appropriate Selling Stockholder (as the case may
be), at or before the Closing, of each of the following conditions:


(A)           REPRESENTATIONS AND WARRANTIES.   THE REPRESENTATIONS AND
WARRANTIES OF EACH INVESTOR CONTAINED HEREIN SHALL BE TRUE AND CORRECT IN ALL
RESPECTS AS OF THE DATE WHEN MADE AND IN ALL MATERIAL RESPECTS AS OF THE CLOSING
DATE AS THOUGH MADE ON AND AS OF SUCH DATE;


(B)           PERFORMANCE.   EACH INVESTOR SHALL HAVE PERFORMED, SATISFIED AND
COMPLIED IN ALL RESPECTS WITH ALL COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED
BY THE TRANSACTION DOCUMENTS TO BE PERFORMED, SATISFIED OR COMPLIED WITH BY SUCH
INVESTOR AT OR PRIOR TO THE CLOSING;


(C)           NO INJUNCTION.   NO STATUTE, RULE, REGULATION, EXECUTIVE ORDER,
DECREE, RULING OR INJUNCTION SHALL HAVE BEEN ENACTED, ENTERED, PROMULGATED OR
ENDORSED BY ANY COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION THAT
PROHIBITS THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS;


(D)           TERMINATION.   THIS AGREEMENT SHALL NOT HAVE BEEN TERMINATED AS TO
SUCH INVESTOR IN ACCORDANCE WITH SECTION 6.5; AND


(E)           LIENS.   ANY LIENHOLDER ON THE SELLING STOCKHOLDER SHARES AND
WARRANTS SHALL HAVE FURNISHED THE APPLICABLE SELLING STOCKHOLDER TO HOLD IN
ESCROW PENDING THE CLOSING WITH EXECUTED RELEASES OF ALL LIENS HELD BY SUCH
LIENHOLDER REGARDING THE SELLING STOCKHOLDER SHARES AND WARRANTS SUBJECT
THERETO, TOGETHER WITH ALL OTHER DOCUMENTATION REASONABLY REQUESTED BY THE
SELLING STOCKHOLDERS TO CAUSE THE RELEASE OF SUCH LIENS AT CLOSING.


ARTICLE 6.
MISCELLANEOUS

6.1.          Fees and Expenses.   Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of the Transaction

16


--------------------------------------------------------------------------------




Documents. The Company shall pay all stamp and other taxes and duties levied in
connection with (a) the issuance or transfer of the shares of Common Stock or
Warrants to the Investors at Closing or (b) the issuance of the Conversion
Shares upon exercise of the Warrants.

6.2.          Entire Agreement.   The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.

6.3.          Notices.   Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile
(provided the sender receives a machine-generated confirmation of successful
transmission) at the facsimile number specified in this Section prior to
6:30 p.m. (New York City time) on a Trading Day, (b) the next Trading Day after
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section on a day that is not
a Trading Day or later than 6:30 p.m. (New York City time) on any Trading Day,
(c) the Trading Day following the date of mailing (provided next day delivery is
specified), if sent by U.S. nationally recognized overnight courier service, or
(d) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices and communications shall be as follows:

If to the Company:

 

Think Partnership Inc.
28050 US 19 North, Suite 509
Clearwater, Florida 33761

 

 

Facsimile:

 

[         ]

 

 

Attention:

 

President

 

 

 

 

 

With a copy to:

 

Shefsky & Froelich Ltd
111 East Wacker Drive, Suite 2800
Chicago, Illinois 60601

 

 

Facsimile:

 

(312) 527-5921

 

 

Attention:

 

Michael J. Choate, Esq.

 

 

 

 

 

If to a Selling Stockholder:

 

To the address set forth on its signature page hereof;

 

 

 

 

 

If to an Investor:

 

To the address set forth under such Investor’s name on the signature
pages hereof;

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

6.4.          Amendments; Waivers; No Additional Consideration.   No provision
of this Agreement may be waived or amended except in a written instrument signed
by the Company and the Investors and, prior to Closing, the Selling
Stockholders. In addition, Sections 3.3, 4.5(b) and Article VI may not be waived
or amended except in a written instrument signed by the

17


--------------------------------------------------------------------------------




 

Investors, the Company and the Selling Stockholder. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right. No consideration shall be
offered or paid to any Investor to amend or consent to a waiver or modification
of any provision of any Transaction Document unless the same consideration is
also offered to all Investors who then hold Selling Stockholder Shares and
Conversion Shares.

6.5.          Termination.   This Agreement may be terminated prior to Closing:


(A)           BY WRITTEN AGREEMENT OF THE INVESTORS, THE COMPANY AND THE SELLING
STOCKHOLDERS; AND


(B)           BY AN INVESTOR (AS TO ITSELF BUT NO OTHER INVESTOR) UPON WRITTEN
NOTICE TO THE SELLING STOCKHOLDERS AND THE COMPANY, IF THE CLOSING SHALL NOT
HAVE TAKEN PLACE BY 6:30 P.M. EASTERN TIME ON THE OUTSIDE DATE; PROVIDED, THAT
THE RIGHT TO TERMINATE THIS AGREEMENT UNDER THIS SECTION 6.5(B) SHALL NOT BE
AVAILABLE TO ANY PERSON WHOSE FAILURE TO COMPLY WITH ITS OBLIGATIONS UNDER THIS
AGREEMENT HAS BEEN THE CAUSE OF OR RESULTED IN THE FAILURE OF THE CLOSING TO
OCCUR ON OR BEFORE SUCH TIME. UPON A TERMINATION IN ACCORDANCE WITH THIS
SECTION 6.5, THE TERMINATING INVESTOR(S), AS APPLICABLE, SHALL NOT HAVE ANY
FURTHER OBLIGATION OR LIABILITY (INCLUDING AS ARISING FROM SUCH TERMINATION) TO
ANY OTHER PARTY AND NO INVESTOR WILL HAVE ANY LIABILITY TO ANY OTHER INVESTOR
UNDER THE TRANSACTION DOCUMENTS AS A RESULT THEREFROM. NO TERMINATION HEREUNDER
WILL AFFECT THE RIGHT OF ANY PARTY TO SUE FOR ANY BREACH BY THE OTHER PARTY (OR
PARTIES) HEREUNDER.

6.6.          Construction.   The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party. This
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents.

6.7.          Successors and Assigns.   This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
Neither the Company nor any Selling Stockholder may assign this Agreement or any
rights or obligations hereunder without the prior written consent of the
Investors. Any Investor may assign any or all of its rights under this Agreement
to any Person to whom such Investor assigns or transfers any Selling Stockholder
Shares and Conversion Shares, provided such transferee agrees in writing to be
bound, with respect to the transferred Selling Stockholder Shares and Conversion
Shares, by the provisions hereof that apply to the “Investors.”

6.8.          No Third-Party Beneficiaries.   This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.4 (as to each
Investor Party).

18


--------------------------------------------------------------------------------




 

6.9   Governing Law.   All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Illinois, without regard to the principles of conflicts of law thereof. Each of
the Company, the Investors and the Selling Stockholders agrees that all
Proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective Affiliates, employees
or agents) shall be commenced exclusively in the Illinois Courts. Each of the
Company, the Investors and the Selling Stockholders hereby irrevocably submits
to the exclusive jurisdiction of the Illinois Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of the any
of the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such Illinois Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each of the Company, the
Investors and the Selling Stockholders hereby irrevocably waives personal
service of process and consents to process being served in any such Proceeding
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Each of the Company, the Investors and the Selling
Stockholders hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby. If any party shall commence a Proceeding to enforce any provisions of a
Transaction Document, then the prevailing party in such Proceeding shall be
jointly and severally reimbursed by the adverse party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such Proceeding.

6.10         Survival.   The representations, warranties, agreements and
covenants contained herein shall survive the Closing and the delivery of the
Selling Stockholder Shares and Conversion Shares.

6.11.        Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature
page were an original thereof.

6.12.        Severability.   If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

19


--------------------------------------------------------------------------------




 

6.13.        Rescission and Withdrawal Right.   Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Investor exercises a right, election, demand
or option under a Transaction Document and the Company does not timely perform
its related obligations within the periods therein provided, then such Investor
may rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.

6.14.        Remedies.   In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors, the Company and Selling Stockholders will be entitled to specific
performance (without posting a bond or other security) under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

6.15.        Independent Nature of Investors’ Obligations and Rights.   The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. The decision of each Investor to
purchase Selling Stockholder Shares and Warrants pursuant to the Transaction
Documents has been made by such Investor independently of any other Investor.
Nothing contained herein or in any Transaction Document, and no action taken by
any Investor pursuant thereto, shall be deemed to constitute the Investors as a
partnership, an association, a joint venture or any other kind of group or
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with making
its investment hereunder and that no Investor will be acting as agent of such
Investor in connection with monitoring its investment in the Selling Stockholder
Shares and Warrants or enforcing its rights under the Transaction Documents.
Each Investor shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Investor to be joined as an additional party in any proceeding for such purpose.
Each of the Company and each Selling Stockholder acknowledges that each of the
Investors has been provided with the same Transaction Documents for the
convenience of the Company and the Selling Stockholders for the purpose of
closing a transaction with multiple Investors and not because it was required or
requested to do so by any Investor.

6.16.        Limitation of Liability.   Notwithstanding anything herein to the
contrary, each of the Company and each Selling Stockholder acknowledges and
agrees that the liability of an Investor arising directly or indirectly, under
any Transaction Document of any and every nature whatsoever shall be satisfied
solely out of the assets of such Investor, and that no trustee, officer, other
investment vehicle or any other Affiliate of such Investor or any investor,
shareholder or holder of shares of beneficial interest of such a Investor shall
be personally liable for any liabilities of such Investor.

20


--------------------------------------------------------------------------------




 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]

21


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

THINK PARTNERSHIP INC.

By:______________________________
Name:                                                                                                                                                                                                                                                                                      
Title:

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR SELLING STOCKHOLDERS FOLLOW]

22


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.

 

NAME OF SELLING STOCKHOLDER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tax ID No.:

 

 

 

 

 

 

 

NUMBER OF SELLING STOCKHOLDER SHARES

 

 

 

 

 

COMMON STOCK:

 

 

 

WARRANTS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

 

 

 

c/o:

 

 

 

Street:

 

 

 

City/State/Zip:

 

 

 

Attention:

 

 

 

Tel:

 

 

 

Fax:

 

 

 

Email:

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR INVESTORS FOLLOW]

23


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

NAME OF INVESTOR

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Investment Amount:   $

 

 

Tax ID No.:

 

 

 

 

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

 

c/o:

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Tel:

 

 

 

 

 

Fax:

 

 

 

 

 

 

 

 

DELIVERY INSTRUCTIONS
(if different from above)

 

 

 

 

c/o:

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Tel:

 

 

24


--------------------------------------------------------------------------------